DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “a third transparent substrate comprising a main surface facing the second transparent substrate and a side surface facing the light-emitting elements; a first transparent layer disposed between the main surface of the third transparent substrate and the second transparent substrate; and a second transparent layer disposed between the first transparent layer and the second transparent substrate, wherein the first transparent layer has a lower refractive index than the second transparent layer, the first transparent layer comprises a plurality of strip portions arranged in the first direction, and each of the strip portions is disposed from a first end portion of the main surface on the side surface to a second end portion of the main surface on the opposite side along a second direction intersecting the first direction.”
Claims 2-7 are allowable due to dependency to claim 1.
US 20170160592 A1 to  Okuyama for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  Specifically, Okuyama discloses various limitations of base claim 1: a 
However, Okuyama does not disclose that “a third transparent substrate comprising a main surface facing the second transparent substrate and a side surface facing the light-emitting elements; a first transparent layer disposed between the main surface of the third transparent substrate and the second transparent substrate; and a second transparent layer disposed between the first transparent layer and the second transparent substrate, wherein the first transparent layer has a lower refractive index than the second transparent layer, the first transparent layer comprises a plurality of strip portions arranged in the first direction, and each of the strip portions is disposed from a first end portion of the main surface on the side surface to a second end portion of the main surface on the opposite side along a second direction intersecting the first direction.”  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  
Regarding Claim 8.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “a third transparent substrate comprising a main surface facing the first transparent substrate and a side surface facing the light-emitting elements; a first transparent layer disposed between the main surface of the third transparent substrate and the first transparent substrate; and a second transparent layer disposed between the first transparent 
Claims 9-14 are allowable due to dependency to claim 8.
US 20170160592 A1 to  Okuyama for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 8.  Specifically, Okuyama discloses various limitations of base claim 8: a display device comprising: a first transparent substrate (Fig. 12 SUB1); a first electrode on the first transparent substrate (Fig. 12 pixel electrodes PE); a second transparent substrate facing the first transparent substrate (Fig. 12 SUB2); a plurality of second electrodes arranged in a matrix on the second transparent substrate (Fig. 12 common electrode CE); a liquid crystal layer held between the first transparent substrate and the second transparent 5substrate (Fig. 12 liquid crystal layer LC) and containing stripe-shaped polymers extending in a first direction and liquid crystal molecules (para 37-38); a plurality of light-emitting elements arranged in the first direction (See Fig. 10 and Fig. 11).
However, Okuyama does not disclose that “a third transparent substrate comprising a main surface facing the first transparent substrate and a side surface facing the light-emitting elements; a first transparent layer disposed between the main surface of the third transparent substrate and the first transparent substrate; and a second transparent layer disposed between the first transparent layer and the first transparent substrate, wherein the first transparent layer has a lower refractive index than the second transparent layer, the first transparent layer comprises a .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859.  The examiner can normally be reached on M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/EDMOND C LAU/Primary Examiner, Art Unit 2871